                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     IN RE SONY PS3 “OTHER OS” LITIGATION              Case No. 10-cv-01811-YGR

                                   7                                                       ORDER DIRECTING SUBMISSION OF
                                                                                           SUPPLEMENTAL DECLARATION
                                   8                                                       REGARDING MOTION FOR CY PRES
                                                                                           DISTRIBUTION
                                   9
                                                                                           Dkt. No. 380
                                  10

                                  11          Presently before the Court is the motion of plaintiffs Derrick Alba, et al., for disbursement

                                  12   for cy pres distribution of residual settlement funds (Dkt. No. 380). The motion indicates that
Northern District of California
 United States District Court




                                  13   nearly one-third of the total disbursement to class members remains because some 53,724 class

                                  14   members did not cash the checks mailed to them.

                                  15          The Court is considering the propriety of ordering a second distribution to those class

                                  16   members who cashed the checks sent them in the origination distribution. The declaration of

                                  17   James Page, Project Manager for Epiq Class Action & Claims Solutions, Inc. does not provide

                                  18   sufficient explanation of the estimated additional $160,000 in administrative costs for a second

                                  19   distribution to the individuals with Valid Claims who cashed their initial checks.

                                  20          The Court DIRECTS plaintiffs to submit a supplemental declaration of James Page, or other

                                  21   person with knowledge, to explain the basis for the estimate and whether other, more cost-

                                  22   effective options, such as electronic distribution based on the information provided by class

                                  23   members who submitted claims, could be used to distribute the remaining settlement funds.

                                  24   Plaintiffs are directed to submit the supplemental declaration no later than July 26, 2019.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 11, 2019

                                  27                                                  ______________________________________
                                                                                            YVONNE GONZALEZ ROGERS
                                  28                                                      UNITED STATES DISTRICT JUDGE
